DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim are duplicative in nature and are not in accordance with US claim drafting standards. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Typically, claims are drafted with a preamble, a single transition phrase such as ‘comprising’, ‘consisting of’, or ‘consisting essentially of’, and a body. The following is presented as a SAMPLE, DRAFT claim that is presented for DISCUSSION PURPOSES ONLY. 
 1. (Examiner's Proposed Claim) A container comprising visual confirmation means for contents when the container is positioned diagonally, at an angle, or is otherwise tilted with respect to a horizontal or vertical plane. 



3. (Examiner's Proposed Claim) The container of claim 1, wherein said container is used to hold or administer various contents.

4. (Examiner's Proposed Claim) The container of claim 1, wherein said container further comprises an artificial nipple. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr (US 3028983).
Regarding Claim 1, Barr discloses a container used to hold or administer contents comprising direct visual confirmation (at 13) of the remaining contents within the container while the container is diagonal, angled, or is tilted as discussed in Col. 1 Line 68-Col. 2 Line 42.
Regarding Claim 2, Barr discloses the container is made of glass or plastic (Col. 1 Lines 61-63). 
Regarding Claim 3, Barr discloses the container is used to hold or administer liquid. 
Regarding Claim 4, as discussed above, Barr discloses the container is made of glass or plastic.
Regarding Claim 5, Barr discloses the container is used to hold or administer liquid and includes a direct visual confirmation means of the remaining liquid within the container while the container is held at an angle. 
Regarding Claim 6, as discussed above, Barr discloses the container is made of glass or plastic.
Regarding Claims 7 and 8, Barr discloses the container includes an artificial nipple (16). 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklar (US 5263599).
Regarding Claim 1, Sklar discloses a container used to hold or administer contents comprising direct visual confirmation (at 18 and 18A-H) of the remaining contents within the container while the container is diagonal, angled, or is tilted as discussed in Col. 6 Lines 33-55 and Col. 9 Lines 21-41.
Regarding Claim 2, Sklar discloses the container is made of transparent or translucent material (Claims 2 and 3). A person having ordinary skill in the art would recognize glass and plastic as well-known translucent or transparent materials. 
Regarding Claim 3, Sklar discloses the container is used to hold or administer liquid. 
Regarding Claim 4, as discussed above, Sklar discloses the container is made of translucent or transparent material which includes glass or plastic.
Regarding Claim 5, Sklar discloses the container is used to hold or administer liquid and includes a direct visual confirmation means of the remaining liquid within the container while the container is held at an angle. 
Regarding Claim 6, as discussed above, Sklar discloses the container is made of translucent or transparent material which includes glass or plastic.
Regarding Claims 7 and 8, Sklar discloses the container includes an artificial nipple (6). 
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty (US 2006/0278597).
Regarding Claims 1, 3, 5, and 7, Daugherty discloses a feeding container used to hold or administer liquid (12) comprising direct visual confirmation of the remaining contents using an inclined volume measurement scale (24) when the container is diagonal, angled, or tilted (Paragraphs 0020-022). Further regarding Claim 7, Daugherty discloses an artificial nipple (54). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (US 2006/0278597).
Regarding Claims 2, 4, 6, and 8, Daugherty discloses the limitations of claims 1, 3, 5, and 7 as discussed above. Daugherty does not disclose the material of the container. However, as seen in Figures 4 and 5, the liquid volume (11) is visible through the container body and may be visually identified by the volume measurement scales (20 and 24) formed on the container. A person having ordinary skill in the art would recognize and find obvious that the container material must be made of a transparent or . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Lin (US 2005/0023239), Pagovich (US 2009/0178479), Stroud (US 6073788), Park (US D803411), Dupuy (US D768304), Astle (US D375795), Salisbury (US 6446821), Sklar (US 5531338), Hayes (US 388677), and Cipyak (US 2514744).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GIDEON R WEINERTH/Examiner, Art Unit 3736